Citation Nr: 0935008	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.
	
2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as noncompensably disabling.

3.  Entitlement to service connection for an eye disability, to 
include as secondary to a service-connected head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1997 to November 
1999 and from June 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and June 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefits sought on 
appeal.

On July 14, 2006, the Veteran failed to appear for a Board 
hearing.  In July 2007, a motion to reschedule the hearing was 
denied, as good cause was not shown by the Veteran for failing 
to appear for the originally scheduled hearing. 38 C.F.R. 
§ 20.704.

During the pendency of the appeal, a March 2009 rating decision 
granted a then pending claim for service connection for 
migraine headaches, to including as second to a head injury, 
awarding a 10 percent disability evaluation, effective December 
13, 2003.  The Veteran has not appealed from the initial rating 
or effective date, and hence this claim has been resolved. 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran's lumbar strain has primarily manifested by 
pain on use with thoracolumbar spine flexion at approximately 
90 degrees.

2.  The Veteran's orthopedic manifestations do not include 
ankylosis of any part of the lumbar spine.

3.  The Veteran does not have a diagnosis of intervertebral 
disc syndrome.

4.  The Veteran's right knee disability is not manifested by 
limitation of flexion or limitation of extension.

5.  There is no evidence of functional limitation in the 
Veteran's right knee.

6.  The Veteran's diagnosis of myopic astigmatism/refractive 
error is not a disability for VA purposes.

7.  An eye disability, to include as secondary to a service-
connected head injury, was not incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
a lumbar strain are not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Code 5295 (2002), Diagnostic Codes 5010-5243 
(2008).

2.  The criteria for a compensable evaluation for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5019, 5256-5261, 5299 
(2008).

3.  The criteria to establish service connection for an eye 
disability, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.303, 3.304, 3.307, 3.309, 
3.310, 4.9 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a Veteran of 
the information and evidence not of record that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1).  As part of that notice, VA must inform the 
Veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf.  In addition, VA must advise a Veteran 
to provide any additional evidence in his possession that 
pertains to the claims.  See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

38 C.F.R. § 3.159 was revised effective May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R.     § 3.159(b)(1), 
which had stated that VA will request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application.  
The revised sentence reflects that the information and evidence 
that the Veteran is informed that he or she is to provide must 
be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must 
be provided to a Veteran before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id.; see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, VA may proceed 
with adjudication of a claim if errors in the timing or content 
of the VCAA notice are not prejudicial to the Veteran. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or ask 
the Secretary to obtain, medical or lay evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and daily 
life.  Further, if the Diagnostic Code under which the Veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
Veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran. 
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their impact 
upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In a February 2004 letter, the RO provided timely notice to the 
Veteran regarding what information and evidence is needed to 
substantiate increased rating claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.

A March 2006 letter additionally informed the Veteran of how 
the RO assigns disability ratings and effective dates if a 
claim for an increased rating or service connection claim is 
granted and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Additionally, in an August 2009 post-
remand brief, the Veteran's representative acknowledged and 
included the diagnostic criteria back disabilities in its 
argument for increased ratings.

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations.

The Board finds the record as it stands includes sufficient 
competent evidence to decide these claims.  See 38 C.F.R. § 
3.159(c)(4).  Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with the 
claims.  The record reflects the facts pertinent to the claims 
have been properly developed and no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran regarding 
what further evidence [he] should submit to substantiate [his] 
claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims.

The Merits of the Claims

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent 
to which a Veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and the 
criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity of 
the disability is to be considered during the entire period 
from the initial assignment of the evaluation to the present 
time.  Fenderson v. West, 12 Vet. App. 119 (1999).

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that weakness 
is as important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis upon 
which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; the 
Court has held that the Veteran is entitled to a combined 
rating where the symptomatology is distinct and separate. 
Esteban, at 262 (1994).

Low Back Disability

The RO granted service connection for the Veteran's low back 
disability and assigned a noncompensable rating effective 
December 1, 1999.  In a June 2004 rating decision, the RO 
increased the Veteran's back disability to 10 percent 
disabling, effective February 4, 2004, the date his claim for 
an increased rating was received, under Diagnostic Codes 5295-
5237.  38 C.F.R. § 4.71a.

The Veteran contends that his back disability is more severe 
than the current 10 percent disability evaluation assigned 
reflects.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the opinion 
that the Veteran's subjective reports of the severity of the 
disorder, as applied to the applicable rating provisions, are 
not substantiated by the competent clinical evidence of record, 
and because the preponderance of the evidence is against the 
claim, the appeal will be denied.  Massey v. Brown, 7 Vet. App. 
204 (1994); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) 
(Generally observing that in the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the Veteran); Madden v. Brown, 125 F. 3d 
1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence."). 

The Veteran's back disability was originally evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295. The Veteran is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, and 
on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285-5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003); 38 C.F.R.  § 4.71a (Diagnostic Codes 5235-5243) (2008).  
VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased rating, 
VA should first determine whether the revised version is more 
favorable to the Veteran.  In so doing, it may be necessary for 
VA to apply both the old and new versions of the regulation.  
If the revised version of the regulation is more favorable, 
however, the retroactive reach of the new regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date of 
the change. See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 
C.F.R. § 3.114.

Here, the Veteran filed a claim for an increased rating in 
February 2004.  The Veteran was notified of the newly enacted 
provisions of Diagnostic Codes 5235 to 5243 in a June 2004 
statement of the case.

As noted above, effective September 26, 2003, the diagnostic 
codes for rating diseases and injuries of the spine were re-
designated as Diagnostic Codes 5235 to 5243 (for, respectively, 
vertebral fracture or dislocation; sacroiliac injury and 
weakness; lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2).

Regulations pertaining to the criteria for evaluating disorders 
of the spine, including lumbosacral or cervical strains 
evaluated under Diagnostic Code 5237, provides for the 
assignment of disability ratings based upon a General Rating 
Formula for Diseases and Injuries of the Spine.  This formula 
assigns evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area 
of the spine affected by the residuals of the injury or 
disease. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is for assignment upon a 
showing of forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent of more of the height.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

A 20 percent evaluation is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range of 
motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. Id.

A 30 percent evaluation is for assignment for favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine and unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.  Id.

In February 2004, the Veteran underwent a VA examination.  He 
denied any symptoms that suggested lumbosacral radiculopathy 
and stated after a period of rest, his symptoms "seemed to 
clear."  He reported a requirement that he stand for eight 
hours, and after four hours he experienced gradually increasing 
low back discomfort.  He self-medicated with non-steroidal 
anti-inflammatories (Advil) which appeared to provide relief.  
He reported he was able to perform most physical activities 
such as walking and running, without any serious limitations, 
however, he rested after jogging for approximately one-half a 
mile.

Upon examination, the Veteran reported mild discomfort to 
percussion over the lumbosacral spine, however, there was no 
tenderness over the sciatic notches.  He had no straight leg 
raising impairment.  Motion along the spine appeared to be 
entirely within normal limits, including forward flexion, 
extension, and lateral rotation.  The examiner opined the 
examination did not reveal any persistent deficits and the 
Veteran "probably" had musculoskeletal back pain, and no 
significant neurological deficits.

In a September 2004 statement, Dr. FC reported the Veteran 
complained of chronic low back pain, which he opined appeared 
to be mechanical in nature without evidence of nerve 
impingement, and the Veteran was responding well to 
conservative medical treatment.

The Veteran underwent a VA examination in September 2008 and 
reported low back pain for which he saw a chiropractor and used 
Advil for discomfort.  The Veteran stated his back bothered him 
nearly constantly and that if the pain increased, some of the 
discomfort ran down his left thigh, which would "come and 
go."  

Examination of the lumbar spine while the Veteran was standing 
revealed a level pelvis and no scoliosis.  There was no 
tenderness or muscle spasm.  Range of motion of the lumbar 
spine was flexion 0-90 degrees, extension 0-30 degrees, lateral 
flexion 0-30 degrees right and left, rotation 0-30 degrees 
right and left.  His gait was essentially normal and posture 
erect.  Straight leg raising test was negative bilaterally, no 
numbness was noted in the lower extremities, and no 
neurological abnormalities were noted in either the upper or 
lower extremity.  

The examiner diagnosed the Veteran with a lumbar strain with a 
mild effect on his activities of daily living and no effect on 
employment.  The examiner stated no loss of range of motion was 
anticipated with repetitive use, and no weakness or fatigue was 
generated by his back pain.  The examiner stated he did not 
anticipate any loss of range of motion from repetitive use at 
the level of the lumbar spine.

As noted above, during the VA examinations, the examiners 
reported that ankylosis had not been shown at any time during 
the appellate period.  Ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 
(1992).

As the Veteran noted no disturbances of bowel or bladder 
habits, nor does the evidence show any diagnosis of 
radiculopathy of the lower extremities due to the Veteran's 
service-connected low back disability, a separate rating for 
neurologic manifestations is not warranted. See 38 C.F.R. § 
4.71a, Diagnostic Code 5237, Note (1).

The Veteran does not meet the criteria for an increased rating. 
As noted above, a 20 percent evaluation is for assignment upon 
a showing of forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or a combined 
range of motion not greater than 120 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. 

The Veteran's VA examinations indicated the range of motion of 
the thoracolumbar spine to be within normal limits.  The 
September 2008 VA examination indicated flexion of the lumbar 
spine was 0-90 degrees.  There has been no indication in any of 
the medical evidence to suggest muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  There was no evidence of spasm or spinal 
abnormalities in any of the Veteran's VA examinations, 
including the latest examination of September 2008. 

The Board considered whether an increased evaluation was 
warranted under a different diagnostic code.  In this regard, 
the Board notes the Veteran's lumbosacral strain has not been 
characterized or diagnosed as intervertebral disc syndrome.  
Under Diagnostic Code 5243, intervertebral disc syndrome is 
rated either under the General Rating Formula for diseases and 
Injuries of the Spine or under the Rating Intervertebral Disc 
Syndrome based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25. 

However, this provision does not avail the Veteran in this 
matter, as the regulation provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed 
by a physician and treatment by a physician. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The record does not reflect such medical 
directives to the Veteran.  As such, the schedular criteria 
used to evaluate intervertebral disc syndrome are not for 
application in this case.

In reaching this decision, the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, there is no evidence 
that pain is productive of disuse atrophy, skin changes, or 
objectively demonstrable weakness beyond that already noted and 
considered above. Johnson v. Brown, 9 Vet. App. 7 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  While the Board 
acknowledges the Veteran's complaints of pain, it is noted that 
the 10 percent rating best represents the level of current 
disability. Van Hoose v. Brown, 4 Vet. App. 361 (1993) (The 
assignment of a compensable rating itself is recognition that 
industrial capabilities are impaired).



Right Knee Disability

The Veteran contends that his right knee disability is more 
severely disabling than is reflected by the currently assigned 
noncompensable disability rating.  As the preponderance of the 
evidence is against the Veteran's claim, the appeal will be 
denied.  

The Veteran is currently service-connected for a right knee 
disability under Diagnostic Codes 5299-5019.  The Veteran was 
granted service connection for a right knee disability and 
assigned a noncompensable disability evaluation effective 
December 1, 1999.  In February 2004, the Veteran requested an 
increased disability evaluation for his right knee, stating his 
disability had worsened.  In an April 2004 rating decision, the 
RO continued the noncompensable evaluation, effective February 
5, 2004.

Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated under 
38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27.

The Veteran's right knee disability has been evaluated by 
analogy to bursitis.  Bursitis is rated on limitation of motion 
of the affected parts, as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019.   Degenerative arthritis under 
Diagnostic Code 5003 evaluates disabilities based on the degree 
of limitation of motion under the appropriate Diagnostic Codes, 
in this case, Diagnostic Codes 5260 and 5261.   

With regard to limitation of motion, a 10 percent rating is 
assigned under Diagnostic Code 5260 when flexion of the knee is 
limited to 45 degrees; while a 20 percent rating is assigned 
when flexion is limited to 30 degrees.  Alternatively, under 38 
C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is 
assigned when extension of the knee is limited to 10 degrees; 
and a 20 percent rating is assigned when extension is limited 
to 15 degrees. 

The normal range of motion for the knee is flexion to 140 
degrees and extension to zero degrees. 38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5256 rates based on the presence of ankylosis, 
or immobility of the joint. As the Veteran has exhibited 
movement in his knee joint throughout the entire appellate 
period, Diagnostic Code 5256 is inapplicable.

With regard to instability, ratings are assigned depending on 
whether the impairment of a knee, involving either recurrent 
subluxation or lateral instability, is slight, moderate or 
severe, and evaluated from 10 to 30 percent disabling.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code, 5259, a 10 percent rating is assigned 
for removal of the semilunar cartilage.  It is noted that a 10 
percent disability evaluation is the highest schedular rating 
available under this diagnostic code.

Upon examination, the Veteran has exhibited no less than 90 
degrees of flexion of the right knee.  (See VA examinations 
dated February 2004 and December 2008).  A compensable rating 
is not available under Diagnostic Code 5260 unless flexion is 
limited to 45 degrees or less.   Further, range of motion 
testing has consistently shown that the Veteran exhibits full 
extension of the right knee, i.e., to zero degrees.  (See VA 
examinations dated February 2004 and December 2008).  As such, 
the assignment of a compensable rating under Diagnostic Codes 
5260 and 5261 is not warranted. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.

Thus, although VA General Counsel has held that separate 
evaluations for limitation of flexion and extension may be 
assigned for disability of the same joint, separate evaluations 
are not available here as there is no compensable limitation of 
motion for either flexion or extension of the Veteran's right 
knee.  See VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 
2004).

Further, as the Veteran has no shown no recurrent subluxation 
or lateral instability, Diagnostic Code 5257 is not for 
application in this matter, nor is Diagnostic Code 5259, which 
assigns a disability evaluation for removal of semilunar 
cartilage, is also not for application, as the Veteran has not 
undergone any type of knee surgery (See September 2008 VA 
examination).

Finally, a rating higher than already assigned, based on 
functional loss due to weakness, fatigability, incoordination, 
or pain on movement of a joint is not warranted.  See 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board notes in the September 2008 VA examination, 
the Veteran reported no pain or swelling. The Veteran indicated 
no problems walking, rather only when running or jumping.  The 
examiner stated there was no evidence of stiffness, atrophy, or 
instability and further, only minimal symptoms were noted. 

As such, the Veteran's present level of disability, including 
functional loss due to pain, is already contemplated by the 
noncompensable rating under the diagnostic code which the 
Veteran has been assigned. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. 

The Board accordingly concludes that the Veteran's right knee 
disability warrants the noncompensable evaluation already 
assigned.  38 C.F.R. § 4.7.  The preponderance of the evidence 
is against the condition warranting the next-higher, 10 percent 
evaluation, with no evidence to support the increased 
disability evaluation.

An Eye Disability

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  
It is only when the weight of the evidence is against the 
Veteran's claim that the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty in 
the active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  Pond  v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet.  App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Background and Analysis

The Veteran seeks service connection for an eye disability, to 
include as secondary to a service-connected head injury.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service treatment records are negative for a diagnosis of an 
eye injury or disability.

In a March 2004 VA examination, the Veteran was diagnosed with 
a history of blunt trauma to the head and simple myopia of each 
eye with complaints of diplopia at near after long periods of 
work.  

In a March 2004 VA Optometry progress note, the Veteran 
reported blurry vision at a distance, especially after a blunt 
trauma to the head.  He also noticed a few more floaters but 
did not complain of flashes, curtains, or veils over his 
vision.  The examiner diagnosed the Veteran with a blunt trauma 
to the head but no direct effect on vision at this point and a 
compound myopic astigmatism of both eyes.

In a September 2008 VA examination, the Veteran reported no 
flashes, floaters, double vision, trauma, surgery, or eye pain.  
The examiner diagnosed the Veteran with myopia and astigmatism 
bilaterally and stated there was no acquired eye disability.  
The examiner stated the refractive error was not related to 
head trauma nor to any other illness or event in service, and 
had not increased beyond its natural progression.

For purposes of entitlement to benefits, the law provides that 
refractive errors of the eyes are developmental defects and not 
disease or injury within the meaning of applicable legislation. 
38 C.F.R. §§ 3.303(c), 4.9. 

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-
1, Part VI, Subchapter II, para. 11.07. 

Thus, VA regulations specifically prohibit service connection 
for refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for defects 
of congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

The Board also considered whether service connection was 
warranted on a secondary basis.  The law provides that 
secondary service connection shall be awarded when a disability 
is "proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2003).  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 
448 (en banc).  Establishing service connection on a secondary 
basis therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.

The Veteran's head injury is evaluated under Diagnostic Code 
8045 (brain diseases due to trauma), manifested as migraine 
headaches.  See 38 C.F.R. § 4.12a.  Therefore, the question is 
whether there is a nexus between the claimed eye disorder and 
the service-connected head injury.    

As noted above, there is no medical evidence associated with 
the file that indicates a claimed eye disability was aggravated 
or caused by the Veteran's head injury during service.  
Specifically, the September 2008 VA examiner stated the 
Veteran's refractive error was not due to head trauma or any 
other illness or event in-service.

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for an eye disability, to include as 
secondary to the service-connected disability of a head injury 
(evaluated as a brain disease due to trauma under Diagnostic 
Code 8045), and the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).

Extra-Schedular

Notwithstanding the above discussion, ratings in excess of the 
assigned schedular evaluations for the Veteran's above-noted 
disabilities may be granted when it is demonstrated that the 
particular disabilities present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that any of the Veteran's service-
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b). The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate. As discussed above, there are higher 
ratings for each of the disabilities, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting an 
exceptional disability picture in this case. 


ORDER


Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as noncompensably disabling, is 
denied.

Service connection for an eye disability, to include as 
secondary to a service-connected head injury, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


